 

Exhibit 10.1

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (“Agreement”) is effective as of December 21, 2015,
being the date of execution by all parties hereto, by and among Pleasant Kids,
Inc, a Florida corporation (“PLKD”),NGH Acquisition Corp, a Florida
Corporation(“the Merger Sub”)and Next Group Holdings, a Florida
Corporation(“NGH”).

WHEREAS, PLKD,NGH and the Merger Sub previously entered into a Share Exchange
Agreement dated as of August 15, 2015 pertaining to the acquisition by PLKD of
all of the outstanding  shares of NGH  (the “Stock Exchange Agreement”); and

WHEREAS, certain shareholders of NGH expressed concerns about the potential tax
implications of the Share Exchange Agreement; and

WHEREAS, PLGD, NGH and the Merger Sub desire to enter into a Termination
Agreement (the “Termination Agreement”) so that the Share Exchange Agreement may
be replaced with an Agreement and Plan of Merger;

NOW, THEREFORE, in consideration of the promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Termination of Share Exchange Agreement. From and after the date of this
Agreement, being the date upon which all parties have executed the contract, the
obligations, rights and duties of the parties shall be as set forth in this
Agreement. Upon execution of this Agreement by all parties and satisfaction of
the conditions set forth in Section 2 hereof, all other previously written or
oral agreements and understandings among the parties are hereby terminated,
including, but not limited to the Share Exchange Agreement.

2. Conditions Precedent. This Agreement shall not become effective until such
time as PLKD and NGH have entered into the Agreement and Plan of Merger in the
form attached hereto as Exhibit A. The date upon which this condition has been
satisfied is the “Effective Date”.

3. Mutual Release. Effective as of the date hereof, each of PLKD, NGH and the
Merger Sub (each, a “Party”) hereto does fully, finally, completely, and
absolutely RELEASE, ACQUIT, AND FOREVER DISCHARGE each of the other Parties
hereto and each of their respective current and former officers, directors,
shareholders, employees, agents, attorneys, parent companies, subsidiaries,
affiliates, successors, assigns, and representatives, and all those at interest
therewith, of and from any and all claims, demands, actions, remedies, causes of
action, choses in action, debts, liabilities, contracts, damages, costs
(including, without limitation, attorneys’ fees and all costs of





--------------------------------------------------------------------------------

court or other proceedings), expenses and losses of every kind or nature,
whether arising by contract, tort or other theory, at this time known or
unknown, accrued or unaccrued, direct or indirect, fixed or contingent, in law,
by statute, by regulation, by court order, or in equity, that either of them and
all their representatives, successors, assigns, agents, employees, or
representatives, and all those at interest therewith, ever had, now has, or
hereafter can, shall or may have, for, upon or by reason or arising prior to the
date hereof out of or related to the transactions described in the Share
Exchange Agreement and all other agreements entered into in connection with the
closing described therein, excepting only the Parties obligations under this
Termination Agreement and the Terminal Agreement.

4. Miscellaneous.

4.1 Binding Effect. When duly executed and delivered, this Agreement will be the
legal and binding obligation of each of the parties, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors’ rights and by
equitable principles of general application. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
and their respective successors.

4.2 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and shall not confer upon third parties any remedy, claim,
cause of action or other right in addition to those existing without reference
to this Agreement.

4.3 Entire Agreement. THIS AGREEMENT, TOGETHER WITH THE AGREEMENTS INCORPORATED
HEREIN REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

4.4 Assignment: Amendment: Waiver. This Agreement is not assignable by the
parties hereto without the prior written consent of the Parties. This Agreement
may not be amended nor may any rights hereunder be waived except by an
instrument in writing signed by the party sought to be charged with the
amendment or waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

4.5 Governing Law: Venue. This Agreement shall be construed in accordance with
and governed by the laws of the State of Florida, without giving effect to the
provisions, policies or principles thereof relating to choice or conflict of
laws.

4.6 Costs and Attorneys’ Fees. If the obligations of the parties expressed
herein are the subject of litigation, the prevailing party shall be entitled to
recover from the other





--------------------------------------------------------------------------------

party all reasonable costs and expenses of such litigation, including reasonable
attorneys’ fees and costs of appeal.

4.7 Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

4.8 Notices. Any notice or approval required or permitted under this Agreement,
whether delivered by hand, electronic facsimile or mail, shall be in writing and
shall be sent to the following addresses or to any other address designated by
prior written notice:

If to NGH:

Next Group Holdings, Inc.

1111 Brickell Avenue, Suite 2200

Miami, Florida 33131

Arik Maimon, Chief Executive Officer

Email: arik@nxtgn.net

 

with a copy to

(which shall not

constitute notice):

Law Office of Simon Kogan

171 Wellington Court, Suite 1J

Staten Island, NY 10314

Attn: Simon Kogan, Esq.

Email: simonkogan@koganlaw.net

 

If to PLKD or Merger Sub:




Pleasant Kids, Inc.

2600 W. Olive Avenue,

Burbank, California 95150

Attn: Robert Rico, CEO

Email: robertpleasantkids@gmail.com

  

with a copy to:

Law Office of Andrew Coldicutt

1220 Rosecrans Street, PMB 258

San Diego, CA 92106

Attn: Andrew Coldicutt, Esq.

Email: Andrew@coldicuttlaw.com

 

4.9 Further Actions. The parties agree to take such further actions and to
execute and deliver such documents as may be reasonably necessary to effectuate
the purposes of this Agreement.

4.10 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.





--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed on the date first written above by their respective officers.




PLEASANT KIDS, INC.

 

 

 

By:

/s/ Calvin Lewis

Name:

Calvin Lewis

Title:

President

 

 

By:

/s/ Robert Rico

Name:

Robert Rico

Title:

Chief Executive Officer

 

 




NEXT GROUP HOLDINGS, INC.

 

 

 

By:

/s/ Arik Maimon

Name:

Arik Maimon

Title:

Chief Executive Officer

 

 

 

 




NGH ACQUISITION CORP.

 

 

 

By:

/s/ Calvin Lewis

Name:

Calvin Lewis

Title:

President






